NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued July 9, 2014
                                Decided August 14, 2014

                                         Before

                          RICHARD A. POSNER, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 14-1560

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 3:13-cr-30169

DIONE J. JOYCE,                                   Michael J. Reagan,
    Defendant-Appellant.                          Judge.



                                       ORDER

       Dione Joyce appeals his 60-month sentence for selling cocaine to a government
informant on the ground that the district court improperly adjusted his guidelines
offense level upward after finding that he possessed a firearm in connection with other
drug dealing. Because the district court’s relevant-conduct finding was not clearly
erroneous, we affirm.

      A confidential informant told agents from the Bureau of Alcohol, Tobacco,
Firearms, and Explosives that a “Don Julio” (later identified as Joyce) was selling
No. 14-1560                                                                         Page 2

cocaine in East St. Louis, Illinois. The informant said that Joyce usually sold powder
cocaine but could also get crack. At the direction of ATF agents, the informant bought
cocaine from Joyce on four occasions in the same parking lot; in total, the informant
bought over 100 grams of crack and about 25 grams of powder cocaine.

        Armed with a warrant, ATF agents went to Joyce’s home to arrest him. Joyce’s
girlfriend told the agents that Joyce had a gun, which Joyce confirmed and then led the
agents to a stolen pistol. Agents also found a digital scale with powder-cocaine residue
on it and a package with white powder that looked like the drug (but was not). At the
time Joyce admitted selling powder cocaine and marijuana but denied selling crack.

       Joyce later pleaded guilty to three counts of distributing crack cocaine.
See 21 U.S.C. § 841(a)(1). Based on the amount of cocaine Joyce sold to the informant, the
probation officer calculated a guidelines base offense level of 26. The probation officer
concluded that Joyce’s relevant conduct included distributing cocaine from the first
controlled buy up to his arrest with the digital scale, and increased Joyce’s offense level
by 2 for possessing the pistol. U.S.S.G. §§ 1B1.3, 2D1.1(b)(1). Subtracting 3 levels for
acceptance of responsibility led to a total offense level of 25, which, along with a
criminal-history category of I, yielded a guidelines imprisonment range of 57 to 71
months, raised to 60 to 71 months by the five-year statutory minimum for Joyce’s
distribution offense, 21 U.S.C. § 841(b)(1)(B).

       Joyce objected to the upward adjustment for possessing a firearm, asserting that
the pistol was not related to his cocaine-distribution offense. In support, he pointed out
that he did not bring the gun to the controlled buys and agents did not discover it until
seven weeks later and, even then, under the pillow on his bed, not near the scale or on
his person. Joyce said he kept the gun for personal safety because of his dangerous
neighborhood. And the scale in his home might have been used to weigh cocaine for
personal use, he suggested. Even if his offense level were increased by 2 for possessing a
firearm, Joyce maintained, his lack of a criminal history still rendered him eligible for a
so-called safety-valve reduction below the statutory minimum because he did not
possess the firearm “in connection with” his drug offense. See 18 U.S.C. § 3553(f)(2).

       The district court rejected Joyce’s arguments and adopted the probation officer’s
report. The court found that the pistol was connected with Joyce’s cocaine-dealing
offense because it was present at Joyce’s home with the scale and cocaine residue. The
notion that Joyce used the scale to measure amounts of cocaine for his personal use was,
the court said, “far-fetched.” The court ultimately sentenced Joyce to 60 months’
No. 14-1560                                                                             Page 3

imprisonment (the statutory minimum), but explained that it would have imposed a
shorter term under the safety-valve provision if Joyce had not possessed the firearm in
connection with his drug crime.

       On appeal Joyce concedes that there is sufficient evidence to conclude that he
weighed cocaine at his home that he later sold (the scale and his admission that he dealt
the drug) and does not challenge the district court’s finding that the gun was possessed
in connection with that drug activity. Instead, he hangs his appeal on the contention
that that drug activity is not relevant conduct for his conviction for selling crack to the
informant. Quoting the relevant-conduct guideline, Joyce maintains that the controlled
buys and later dealing are not “sufficiently connected” because they are not similar and
are separated in time. U.S.S.G. § 1B1.3 cmt. n.9(A)–(B). To overturn the district court’s
factual findings and relevant-conduct determination on appeal, Joyce must demonstrate
clear error. United States v. Rollins, 544 F.3d 820, 838 (7th Cir. 2008); United States v.
Delatorre, 406 F.3d 863, 866 (7th Cir. 2005).

        Joyce maintains that the fact that he engaged in other drug transactions does not
automatically make them relevant conduct for his crack-distribution offense and that
the “sale of cocaine for profit” is not a common purpose sufficient to unify the cocaine
sales. Joyce’s first point is well taken, as far as it goes, but the very case Joyce cites for
both propositions, United States v. Crockett, 82 F.3d 722 (7th Cir. 1996), concluded that
“cocaine sales” constituted a common purpose supporting a relevant-conduct finding.
Id. at 730; see also United States v. Panaigua-Verdugo, 537 F.3d 722, 727 (7th Cir. 2008)
(“sale of increasingly larger quantities of methamphetamine” was common purpose);
United States v. Zehm, 217 F.3d 506, 512 (7th Cir. 2000) (“maintenance of a high-volume
drug distributorship” was common purpose).

        Joyce also asserts that the seven-week gap between the last controlled buy and
the discovery of the scale in his home belies any connection. But this interval is
relatively modest and can perhaps be explained by the ATF no longer directing the
informant to buy from Joyce. See United States v. Singleton, 548 F.3d 589, 592 (7th Cir.
2008) (two-to-four-month gap explained by buyer’s arrest); United States v. Sumner, 325
F.3d 884, 891 (7th Cir. 2003) (year-long-gap explained by supplier’s arrest); United States
v. Cedano-Rojas, 999 F.2d 1175, 1177–78, 1181 (7th Cir. 1993) (two-year gap explained by
seller’s difficulty obtaining new supplier); United States v. Nunez, 958 F.2d 196, 198 (7th
Cir. 1992) (two-year gap explained by buyer’s arrest).
No. 14-1560                                                                           Page 4

       Joyce makes much of the fact that the controlled buys took place in a parking lot,
whereas the scale with cocaine residue was found at his home. Acknowledging that his
home and the parking lot are both in East St. Louis, he points to language from a recent
decision of ours, United States v. Purham, 754 F.3d 411 (7th Cir. 2014): “Supplying
cocaine to the residents of an individual city on two separate occasions, unlinked by
common accomplices or a common modus operandi, does not link the two instances as
‘relevant conduct’ under U.S.S.G. § 1B1.3(a).” Id. at 415. But we also noted in Purham
that the cocaine deals in that case came two years apart, which necessitated a “stronger
showing” of similarity. Id. at 414. Indeed, we have often held that relevant conduct can
encompass drug dealing in the same city. See United States v. Stephenson, 557 F.3d 449,
456 (7th Cir. 2009) (Evanston); Singleton, 548 F.3d at 593 (Alton); United States v. White,
519 F.3d 342, 348–49 (7th Cir. 2008) (Decatur); United States v. Wilson, 502 F.3d 718, 724
(7th Cir. 2007) (St. Louis); Cedano-Rojas, 999 F.2d at 1181 (Chicago).

        Finally, Joyce points out that the controlled purchases involved crack, but the
residue found at his home was from powder cocaine. But this difference in the form of
the drug is not significant in and of itself. See White, 519 F.3d at 349; Sumner, 325 F.3d at
890. At all events, the informant reported that Joyce sold both crack and powder
cocaine, and Joyce admitted to ATF agents that he sold powder cocaine. See United
States v. Johnson, 342 F.3d 731, 734 (7th Cir. 2003) (post-arrest admission of drug dealing,
though later recanted, supported relevant-conduct finding); Sumner, 325 F.3d at 890–91
(same).

      In the end, the district court reasonably found that the residue-covered scale was
connected to Joyce’s cocaine sales to the informant and, given Joyce’s tacit
acknowledgment that the gun was connected to the scale, the court did not clearly err in
imposing the statutory-minimum sentence. Accordingly, we AFFIRM Joyce’s sentence.